Citation Nr: 0521964	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-09 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the decision which declared a forfeiture of all rights, 
claims, and benefits (except insurance benefits) under laws 
administered by the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The appellant's service was determined as pre-World War II 
service from September 1, 1941, to December 7, 1941; 
beleaguered service from December 8, 1941, to April 9, 1942; 
prisoner of war (POW) status from April 10, 1942, to 
September 23, 1942; no casualty status from September 24, 
1942 to January 12, 1945; status under the Missing Persons 
Act (MPA) terminated January 12, 1945; recognized guerrilla 
service from January 13, 1945, to October 27, 1945, and 
regular Philippine Army service from October 28, 1945 to June 
30, 1946.  From September 24, 1942, to January 12, 1945, the 
claimant was engaged in civilian pursuits and not engaged in 
military activities.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Manila, 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim with regard to the 
previous forfeiture determination.  


FINDINGS OF FACT

1.  In a rating decision in September 1963, the RO determined 
that the appellant had forfeited, under the provisions of 
38 U.S.C.A. §§ 3503(a), 3504(a), all rights, claims, and 
benefits under laws administered by the Veterans 
Administration (now Department of Veterans Affairs).  That 
decision was not appealed, and therefore was final.

2.  In a May 2002 rating decision, the RO determined that the 
evidence received from the appellant was not new and material 
to reopen the matter of the forfeiture.  That decision was 
not appealed, and therefore was final.


3.  The evidence received since the May 2002 rating decision 
is not new and material, does not relate to an unestablished 
fact necessary to substantiate the claim, is cumulative and 
redundant, and by itself or in connection with the evidence 
previously of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision, wherein the RO determined 
that new and material evidence had not been received to 
reopen the appellant's claim regarding forfeiture of benefits 
under 38 U.S.C.A. § 3503(a) and 3504(a), is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004). 

2.  Evidence received since the final May 2002 rating 
decision is not new and material, and the appellant's claim 
with regard to the previous forfeiture determination may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000) substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims for 
VA benefits.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  

The VCAA provides:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000) (38 U.S.C.A. § 5103A (West Supp. 2002)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-71 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  We are aware 
that in Pelegrini, cited above, the Court of Appeals for 
Veterans Claims (Court) stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Unlike many questions subject to appellate review, the issue 
of whether new and material evidence has been submitted to 
reopen a previously final forfeiture decision, by its very 
nature, has an extremely narrow focus.  Considering the 
decisions of the Court in Pelegrini and Mayfield and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

The appellant's current request to reopen his claim was 
received in June 2003.  In a June 2003 letter, the RO 
notified the appellant, in essence, of the provisions of the 
VCAA and its potential effect on his claim.  The RO notified 
the appellant of the prior forfeiture decision, what the 
evidence must show to establish his claim and described new 
and material evidence needed to reopen the claim.  The 
appellant was also advised, by virtue of a November 2003 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to reopen the decision which declared a 
forfeiture of all rights, claims and benefits (except 
insurance benefits) under laws administered by VA.  

The notice properly conveyed the essence of the regulation.  
It complied with the three statutory notice elements, and was 
in substantial compliance with the fourth notice element, as 
set forth in 38 C.F.R. § 3.159(b)(1).  The letter gave notice 
of VA's desire to obtain additional information and evidence 
supporting and substantiating the claim.  Furthermore, the 
SOC issued in November 2003 also contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159.   See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
Board therefore believes that appropriate notice has been 
provided in this case.  All such notices provided by VA must 
be read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  See 
Mayfield v. Nicholson, supra, at 125. 

The Board concludes that the notifications received by the 
appellant adequately complied with the four elements of the 
requisite notice under the provisions of VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim to reopen the decision which 
declared a forfeiture of all rights, claims and benefits 
(except insurance benefits) under laws administered by VA has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim was 
received in June 2003.  The RO sent notice regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence would be 
obtained by VA, to the appellant in June 2003 prior to the 
initial AOJ decision on his claim in July 2003.  The timing 
of the notice in this case was compliant with the statutory 
requirement that it precede the initial RO decision. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant submitted an informal claim in May 1960 for 
wounds of his right leg and right ear.  In June 1960 he 
submitted a formal claim for multiple conditions, claimed to 
have been incurred between March and July 1942.  With his 
claim he submitted a copy of Special Order Number 2, dated in 
April 1945, showing a promotion, copies of affidavits from 
D.R.T. regarding the claimant's joining the guerrillas in 
January 1945; from J.S., E.B.V., J.R. and C.T.T., regarding 
the appellant being wounded in March 1942; from M.P. and 
J.R., regarding the claimant being called to active duty and 
inducted in 1941.  

In June 1960 the appellant submitted a supplement to his 
claim on VA 8-4169 wherein he stated he resided at Urdaneta, 
Pangasinan, in 1943 and 1944.  In reply to the question 
concerning employment during that period, he answered, 
"Paroled POW".  He denied being a member of any pro-
Japanese, pro-German or anti-American-Filipino organizations.  
He did not reply to a question regarding whether he belonged 
to several listed organizations, to include the Bureau of 
Constabulary and the Municipal Police Force.  He also did not 
answer Item 21 of the same form, which pertained to any 
charges which might have been filed against him because of 
his activities during the occupation.

In August 1960 the appellant submitted an affidavit from 
V.G.N. regarding the claimant being injured in March 1942.  
In September 1960, regarding the incurrence of injuries in 
March 1942, the appellant submitted duplicate copies of 
affidavits from J.R., and C.T.T.; and the original affidavits 
of E.B.V., and J.S.; and a supplemental statement from V.G.N.  

The appellant was afforded a VA Compensation and Pension 
(C&P) examination in September 1960.  

In a memorandum for the file with enclosures dated in 
December 1960, an investigator noted that the veteran was 
claiming service connection for injuries he alleged were 
incurred in Bataan in March 1942.  Information received from 
official sources showed the appellant was employed as a 
municipal policeman at Urdaneta, Pangasinan, during the 
occupation.  An investigation showed the veteran had 
accompanied Japanese on patrols searching for guerrillas.  In 
his initial processing affidavit in October 1945 and in his 
reprocessing affidavit in January 1946, the appellant 
admitted having served as a municipal policeman at Urdaneta, 
Pangasinan, from January 1943 to December 1944.  He was paid 
in Japanese occupation currency.  In both affidavits he 
stated he later joined the guerrillas in January 1945.  
Information was provided on the "puppet" mayor and police 
chief installed by the Japanese.  

The investigator concluded that, by the appellant's 
employment during the occupation, he might have violated the 
provisions of 38 U.S.C.A. § 3504, and recommended that his 
claims folder be referred to the Office of the Chief Attorney 
for further development.  

In January 1961, the RO requested that a field examination be 
undertaken to ascertain the nature of the claimant's 
activities while employed as a municipal policeman during the 
Japanese occupation, to permit a determination as to whether 
he had violated the provisions of 38 U.S.C.A. § 3504(a).  It 
was noted that the appellant was credited with U.S. Armed 
Forces in the Far East (USAFFE) and guerrilla service.  His 
recognized guerrilla service was from January 1945 to October 
1945.  Prior to that period, starting from September 1942, he 
was in a "No Casualty Status."

In connection with his compensation claim based upon injuries 
and other conditions allegedly incurred in Bataan in 1942, 
the appellant had executed a VA Form 4169, wherein he made no 
mention of employment during the occupation.  He did not 
answer the question on the form pertaining to employment in 
the Municipal Police Force under the Japanese.  Verification 
of the records disclosed the appellant was employed as a 
municipal policeman at Urdaneta, Pangasinan, during the 
occupation.  He admitted in his processing papers that he was 
so employed from January 23, 1943, to December 24, 1944, 
under Mayor M. Ysrael.  

The RO directed that, when taking the appellant's deposition, 
the Field Examiner should inform him of the provisions of 
38 U.S.C.A. § 3503 and 3504 and asked to explain why he made 
no mention of his employment in the municipal police force 
when applying for benefits.  

In a March 1961 report, a Field Examiner included depositions 
obtained and commented on them, but made no recommendation.  
An April 1961 memorandum by an investigator summarized the 
investigation results.  The appellant stated that he joined 
the Urdaneta police force under threats that he must do so, 
remained as a regular and paid member of the force until the 
end of December 1944, and had been armed and participated in 
patrols against guerrillas.  The investigator concluded that 
the appellant's contention that he was threatened by the 
Japanese in regard to police employment was not supported by 
the evidence.  Further, considering the apparent 
understanding of the appellant as to information desired in 
his processing papers, and his educational background, the 
Field Examiner found it hard to believe that the appellant 
would have overlooked or misunderstood the question on Form 
4169, which was quite explicit with regard to employment and 
membership in the Municipal Police Force.  The investigator 
concluded that by having omitted any mention of such matters 
on Form 4169, the veteran had deliberately withheld material 
information which he knew might affect his entitlement to 
benefits.  

The investigator recommended that the appellant be charged 
with violation of the provisions of 38 U.S.C.A. §§ 3503 and 
3504, and the entire record be submitted to the Board on 
Waiver and Forfeitures for its consideration.  

The appellant was notified in April 1961 that the records in 
his case were being referred to the Board on Waivers and 
Forfeitures for consideration of the question of forfeiture 
under the provisions of 38 U.S.C.A. §§ 3503(a), 3504(a).  A 
summary of the pertinent evidence was presented.  On the 
basis of the evidence of record, he was charged with having 
filed or caused to be filed with VA, false and/or fraudulent 
evidence in connection with a claim for benefits within the 
purview of the provisions of 38 U.S.C.A. § 3503(a).  He was 
further charged with having rendered assistance to an enemy 
of the United States or of its allies, requiring the 
application of the forfeiture provisions of 38 U.S.C.A. 
§ 3504(a).    

In June 1961, the appellant submitted an affidavit from 
F.C.B., who identified himself as a guerrilla leader, wherein 
he described assistance in his operations and activities as a 
guerrilla leader received from the appellant while employed 
as a policeman, and why he did not include the appellant on 
his roster.  Another affidavit from E.M.F. attested to the 
activities of the appellant, which he said were never against 
the guerrillas but often assisted the guerrillas.  The 
appellant wrote in June 1961 in denial of the charges made to 
him and further explanation of his employment as a policeman. 

In July 1961, the appellant submitted another letter with his 
contentions and a copy of a sworn statement executed in 
February 1946 by the former Acting Mayor, A.F.A., of his 
hometown.  In a February 1946 affidavit, A.F.A. stated that 
during the enemy occupation, the appellant served as a 
policeman only for the maintenance of peace and order.  
A.F.A. had not known of the veteran collaborating with the 
enemy, had not seen him going with the Japanese soldiers, and 
had not heard anyone speaking badly against him.   

F.L.B. stated in a July 1961 affidavit that while he was in 
an undercover position for about seven months in the Urdaneta 
Police Force the appellant did not in any way show any act 
inimical to the cause of democracy, nor did he stint his 
loyalty to the Philippines and to America, but rather did his 
best to help ferret information to different guerrilla 
outfits and to help the residents in their troubles with the 
Japanese soldiers stationed in his town.  Additional 
affidavits from guerrilla leaders, R.A.M., F.G.M., B.T., and 
a guerrilla, F.G.G., attested to assistance that the 
appellant gave to the guerrillas during the occupation and 
that the appellant had never collaborated with the enemy.  

In September 1963, the Director of the C&P Service notified 
the appellant of the decision that, under 38 U.S.C.A. 
§ 3504(a) and 3503(a), he had forfeited all rights, claims, 
and benefits under laws administered by VA.  He was advised 
that, after consideration of the entire record, it was found 
that, by virtue of his voluntary service and activities in 
the Municipal Police Force of Urdaneta during the Japanese 
occupation of the Philippines, he had rendered assistance to 
the enemy in violation of 38 U.S.C.A. § 3504(a). 

In addition, it was found that the veteran had knowingly 
misrepresented his employment situation during the enemy 
occupation on the VA Form 8-4169 received in connection with 
his claim for compensation in June 1960.  Also, his specific 
denial of having belonged to any pro-Japanese organization 
was clearly a false and fraudulent statement material to his 
claim, knowingly made, and a violation of the provisions of 
38 U.S.C.A. § 3503(a).

In response to an October 1971 letter questioning whether he 
could apply for other benefits, the RO wrote in January 1972 
that in September 1963 the appellant had been informed of the 
forfeiture decision and, when he had not availed himself of 
the right of appeal within one year, the decision had become 
final.  

In April 1972, the appellant indicated a desire to file a 
claim as a former POW under new legislation relative to POW 
presumptions.  He was notified that, as stated in the January 
1972 letter, he had forfeited all rights to benefits under 
laws administered by VA, including laws passed since his 
forfeiture in 1963.  

In January 2001, he requested reopening of his claim.  The RO 
replied in April 2001 that a decision to forfeit all his 
rights to VA benefits to which he might have been entitled 
was made in September 1963.  

In April 2002, the appellant submitted a request to reopen 
his claim and enclosed an affidavit dated in April 2002, a 
Special Order No. 2 dated in April 1945 pertaining to his 
promotion, a certificate of induction dated in January 1946 
indicating that he was inducted in September 1941, 
identification cards dated in May 1945 and July 1945, a July 
1991 notice of authorization for the issuance of a POW medal, 
and membership cards in The American Legion and the Knights 
of Columbus.

In May 2002, the RO notified the veteran that it had 
determined that the evidence submitted was not new and 
material to warrant the reopening of his claim.  The RO 
determined that his affidavit contained the same information 
and argument as in his deposition in March 1961, the Special 
Order pertained to a promotion and had no bearing to the 
issue of forfeiture, and the other enclosures were duplicates 
of evidence previously considered.  He was provided notice of 
his appeal rights.  

In March 2003, the veteran stated that he was a former POW 
and had incurred a shrapnel wound of his head.  He requested 
benefits as a former POW.  He enclosed copies of Armed Forces 
of the Philippines service medical records regarding 
treatment in 1960, and current medical records.  

In April 2003 the RO sent the appellant a claim form which he 
completed and returned in June 2003.  He claimed multiple 
disabilities, and enclosed original Armed Forces of the 
Philippines service medical records for treatment in 1960, 
(copies of which had been previously submitted), current 
medical records, a marriage contract, birth certificates of 
his children, a 1962 PA service record, duplicate copies of 
service records in 1946, and a November 2002 certification 
regarding his military service according to the records of 
the Armed Forces of the Philippines.  

The veteran also submitted a July 2003 certification from the 
Municipal Trial Court in the City of Urdaneta that the 
appellant had never been charged nor convicted of any crime 
up to the present, a July 2003 certification from the Office 
of the Barangay Captain that the appellant was a person of 
good moral character, a law abiding and civic spirited 
citizen, and had no criminal record in that barangay as of 
the date of clearance per the record, a July 2003 Police 
Clearance Certificate that there was no derogatory record on 
file, and a July 2003 certification from the City of 
Cabanatuan, in the Barangay San Isidro that the appellant was 
a good citizen of that barangay.  In addition, he submitted 
an April 1961 letter from the Philippine National Red Cross 
that he had been awarded money as a living POW of World War 
II.  

In July 2003, the RO notified the claimant that new and 
material evidence to show that he did not conspire with, aid, 
or render assistance to an enemy of the United States during 
World War II had not been received, and his claim remained 
denied.

III.  Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2004).  A final decision issued by an RO 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. §§ 5104, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  

IV.  Reopening of Appellant's Forfeiture Decision

Under governing law, a person who knowingly makes or arranges 
for or procures the making of a false or fraudulent 
affidavit, declaration, or statement concerning any claim for 
benefits under any law administered by the Secretary of 
Veterans Affairs shall forfeit all rights, claims, and 
benefits under all such laws.  38 U.S.C.A. § 3503(a) (1963); 
now codified at 38 U.S.C.A. § 6103(a) (West 2002).  According 
to the implementing regulation, fraud is any act committed 
when a person knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by VA (except 
laws relating to insurance benefits).  After September 1, 
1959, any person who commits fraud in the Philippine Islands 
forfeits all rights to benefits under all laws administered 
by the VA, other than laws relating to insurance benefits.  
38 C.F.R. § 3.901(a), (b), (d).


Any person shown by evidence satisfactory to the Secretary of 
the United States Department of Veterans Affairs to be guilty 
of mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary.  38 U.S.C.A. § 3504 (1963); now codified at 
38 U.S.C.A. § 6104 (West 2002).  In the case of any 
forfeiture under this section there shall be no authority 
after September 1, 1959, to make an award to any person of 
gratuitous benefits based on any period of military, naval, 
or air service commencing before the date of commission of 
the offense.  38 U.S.C.A. § 6104(c).

Under the laws administered by the VA a treasonable act is 
defined as an act of mutiny, treason, sabotage, or rendering 
assistance to an enemy of the United States or of its allies.  
38 C.F.R. § 3.902(a).  The result of such an act is that the 
claimant shall forfeit all accrued or future gratuitous 
benefits under laws administered by VA.  38 C.F.R. § 
3.902(b).

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the 
Court of Appeals for Veterans Claims noted that an original 
forfeiture action is an adversarial process initiated by VA 
and requires the application of the beyond-a-reasonable-doubt 
standard to declare a forfeiture.  The Court ruled that a 
declaration of forfeiture may be reopened upon the 
presentment of new and material evidence, or revised based 
upon a finding of clear and unmistakable error in the 
original forfeiture decision.  The instant appeal is an 
attempt to reopen a final forfeiture decision by the RO.  The 
essential issue is whether new and material evidence has been 
proffered.  

The Court remanded the Trilles case in order for the 
Secretary and the Board to address in the first instance what 
evidence is required to reopen a VA-benefits-eligibility 
forfeiture imposed by evidence found to show beyond a 
reasonable doubt that fraud had been committed in seeking 
such benefits.  To date, however, the Secretary has not 
spoken in this matter, such as by issuing a clarifying 
regulation, nor has the Court provided any guidance on this 
question. 


The Board finds no specific legal authority for applying, in 
this case, a standard to reopen other than the standard under 
38 C.F.R. § 3.156(a).  Furthermore, the Board finds that the 
interest of VA in protecting "the public fisc from false or 
fraudulent claims", see Trilles, supra, at 326, is 
adequately served by the application of the standard in 
38 C.F.R. § 3.156(a).  Moreover, nothing in the VCAA is to be 
"construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured."  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
2002)).  Accordingly, the Board will apply current applicable 
law.  

To the extent that the prior version of 38 C.F.R. § 3.156 
should be applied, the Board finds that the proffered 
evidence, for the reasons discussed below, would also not be 
new and material as defined in the pre-August 2001 version, 
and the claim would not be reopened.  

The appellant submitted a claim for service connection of 
injuries he incurred in Bataan in March 1942.  In the 
development of his claim, evidence indicated that the 
appellant might have violated the provisions of 38 U.S.C.A. 
§ 3503 and 3504.  That evidence was presented to the Director 
of the C&P Service, who issued a forfeiture decision in 
September 1963 that, based upon the appellant's service and 
activities in the Municipal Police Force of Urdaneta during 
the Japanese occupation of the Philippines, he had rendered 
assistance to the enemy in violation of 38 C.F.R. § 3504(a).  
In addition, on VA Form 8-4169, the appellant had 
misrepresented his employment situation during the enemy 
occupation, and his specific denial of having belonged to any 
pro-Japanese organization was a false and fraudulent 
statement material to his claim.  Thus, the appellant had 
violated the provisions of 38 U.S.C.A. § 3503(a).   

Evidence of record at the time of the September 1963 
forfeiture decision consisted of the appellant's claim, VA 
Form 4169 and statements, affidavits of fellow servicemen, a 
March 1961 Field Examiner's Report with copies of 
depositions, service records, service medical records, a VA 
C&P examination report, a December 1960 report of an 
investigator with enclosures, a March 1961 report by a Field 
Examiner with depositions, an April 1961 summary of the 
investigation results, and affidavits from guerrillas and an 
official of his hometown.  

The record shows that in a September 1963 letter the claimant 
was notified of a determination that he had forfeited, under 
the provisions of 38 U.S.C.A. §§  3504(a) and 3503(a), all 
rights, claims, and benefits under laws administered by the 
Veterans Administration (now the Department of Veterans 
Affairs) (VA).  The appellant was provided notice of the 
decision and appellate rights, but an appeal was not 
initiated from that decision.  Therefore, the September 1963 
rating decision became final.

Additional evidence considered at the time of the May 2002 
decision consisted of an April 2002 affidavit, service 
records, a notice regarding issuance of a POW medal, and 
membership cards in The American Legion and the Knights of 
Columbus.  The RO determined that this evidence was not new 
and material.  The appellant was provided notice of the 
decision and appellate rights, but an appeal was not 
initiated from that decision.  Therefore the May 2002 rating 
decision became final.

Since that time, additional evidence has been added to the 
record in conjunction with the appellant's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the May 2002 decision, the last final decision, 
in the context of all the evidence of record.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  

The recent certification regarding the appellant's military 
service is cumulative of evidence previously considered and 
not new and material evidence.  The certifications regarding 
his current standing in the community, although new in the 
sense that they were not previously submitted, are not 
probative of the issue at hand.  The award of money in 
January 1961 from the Philippine National Red Cross as a 
living POW of World War II is cumulative as to his having 
been a POW, and is not probative of the issue at hand.  

Service medical records of the Armed Forces of the 
Philippines regarding treatment in 1960, and current medical 
records showing current medical disabilities are "new" in 
the sense that they were not previously considered; however, 
they are not material as they are not probative of the issue 
at hand.  

The evidence submitted with the appellant's attempt to reopen 
the forfeiture determination does not tend to show that he 
did not make the false and fraudulent statements in support 
of his claim in 1960 and does not tend to show that he had 
not conspired with, aided, or rendered assistance to an enemy 
of the United States during World War II as documented and 
discussed above.  Therefore, the evidence is not new and 
material evidence, and the previously denied claim may not be 
reopened.


ORDER

New and material evidence not having been presented or 
secured, the appellant's request to reopen the decision which 
declared a forfeiture of the appellant's rights to VA 
benefits is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


